 

 

Exhibit 10.1

WASHINGTON GAS LIGHT COMPANY

$50,000,000

4.24% Notes due December 15, 2044

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated December 15, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.  

AUTHORIZATION OF NOTES

     1    2.  

SALE AND PURCHASE OF NOTES

     1    3.  

CLOSING

     1    4.  

CONDITIONS TO CLOSING

     2     

4.1.

  Representations and Warranties      2     

4.2.

  Performance; No Default      2     

4.3.

  Compliance Certificates      2     

4.4.

  Opinions of Counsel      2     

4.5.

  Purchase Permitted By Applicable Law, Etc      3     

4.6.

  [Reserved.]      3     

4.7.

  Private Placement Number      3     

4.8.

  Changes in Corporate Structure      3     

4.9.

  Funding Instructions      3     

4.10.

  Execution, Authentication and Delivery of Notes      3     

4.11.

  Approvals      4     

4.12.

  Proceedings and Documents      4    5.  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     4     

5.1.

  Organization; Power and Authority      4     

5.2.

  Authorization, Etc      4     

5.3.

  Disclosure      5     

5.4.

  Subsidiaries      5     

5.5.

  Financial Statements; Material Liabilities      5     

5.6.

  Compliance with Laws, Other Instruments, Etc      5     

5.7.

  Governmental Authorizations, Etc      6     

5.8.

  Litigation; Observance of Statutes and Orders      6     

5.9.

  Taxes      6     

5.10.

  Title to Property; Leases      6     

5.11.

  Licenses, Permits, Etc      7     

5.12.

  Compliance with ERISA      7     

5.13.

  Private Offering by the Company      7     

5.14.

  Use of Proceeds; Margin Regulations      7     

5.15.

  Existing Indebtedness      8     

5.16.

  Foreign Assets Control Regulations, Etc      8     

5.17.

  Status under Certain Statutes      8    6.  

REPRESENTATIONS OF THE PURCHASERS

     9     

6.1.

  Purchase for Investment      9     

6.2.

  Source of Funds      9   

 

i



--------------------------------------------------------------------------------

7.  

INFORMATION AS TO COMPANY

     10     

7.1.

  Financial and Business Information      10     

7.2.

  Officer’s Certificate      13     

7.3.

  Visitation      13    8.  

PAYMENT AND PREPAYMENT OF THE NOTES

     14     

8.1.

  Maturity      14     

8.2.

  Optional Prepayments with Make Whole Amount      14     

8.3.

  Allocation of Partial Prepayments      15     

8.4.

  Maturity; Surrender, Etc      15     

8.5.

  Purchase of Notes      15     

8.6.

  Make Whole Amount      15    9.  

AFFIRMATIVE COVENANTS

     17     

9.1.

  Compliance with Law      17     

9.2.

  Insurance      17     

9.3.

  Maintenance of Properties      17     

9.4.

  Payment of Taxes      18     

9.5.

  Corporate Existence, Etc      18     

9.6.

  Books and Records      18    10.  

NEGATIVE COVENANTS

     18     

10.1.

  Transactions with Affiliates      18     

10.2.

  Merger, Consolidation, Etc      19     

10.3.

  Line of Business      19     

10.4.

  [Reserved.]      19     

10.5.

  Limitation on Consolidated Total Debt      19     

10.6.

  Limitation on Issuance of Mortgage Bonds      20    11.  

EVENTS OF DEFAULT

     20    12.  

REMEDIES ON DEFAULT, ETC.

     22     

12.1.

  Acceleration      22     

12.2.

  Other Remedies      23     

12.3.

  Rescission      23     

12.4.

  No Waivers or Election of Remedies, Expenses, Etc      23    13.  

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     24     

13.1.

  Registration of Notes      24     

13.2.

  Transfer and Exchange of Notes      24     

13.3.

  Replacement of Notes      24    14.  

PAYMENTS ON NOTES

     25     

14.1.

  Place of Payment      25     

14.2.

  Home Office Payment      25    15.  

EXPENSES, ETC.

     25     

15.1.

  Transaction Expenses      25     

15.2.

  Survival      26   

 

ii



--------------------------------------------------------------------------------

16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      26   
17.   AMENDMENT AND WAIVER      26     

17.1.

  Requirements      26     

17.2.

  Solicitation of Holders of Notes      27     

17.3.

  Binding Effect, Etc      27     

17.4.

  Notes Held by Company, Etc      28    18.   NOTICES      28    19.  
REPRODUCTION OF DOCUMENTS      28    20.   CONFIDENTIAL INFORMATION      29   
21.   SUBSTITUTION OF PURCHASER      30    22.   MISCELLANEOUS      30     

22.1.

  Successors and Assigns      30     

22.2.

  Payments Due on Non Business Days      30     

22.3.

  Accounting Terms      30     

22.4.

  Severability      31     

22.5.

  Construction, Etc      31     

22.6.

  Counterparts      31     

22.7.

  Governing Law      31     

22.8.

  Jurisdiction and Process; Waiver of Jury Trial      31   

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule A   —    Information Relating to Purchasers

Schedule B

  —    Defined Terms

Schedule 5.5

  —    Financial Statements

Schedule 5.12

  —    Employee Plans

Schedule 5.15

  —    Existing Indebtedness

Schedule 10.5

  —    Liens

Exhibit 1

  —    Form of 4.24% Note due December 15, 2044

Exhibit 4.4(a)

  —    Matters to be Covered in Opinion of General Counsel of the Company

Exhibit 4.4(b)

  —    Matters to be Covered in Opinion of Special Counsel to the Purchasers

 

iv



--------------------------------------------------------------------------------

WASHINGTON GAS LIGHT COMPANY

101 Constitution Avenue, NW

Washington, DC 20080

United States

4.24% Notes due December 15, 2044

December 15, 2014

To Each of the Purchasers Listed in Schedule A

        Hereto:

Ladies and Gentlemen:

Washington Gas Light Company, a District of Columbia and Virginia corporation
(the “Company”), agrees with each of the purchasers whose names appear at the
end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:

1. AUTHORIZATION OF NOTES.

The Company has authorized the issuance and sale of $50,000,000 aggregate
principal amount of its 4.24% Notes due December 15, 2044 (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
forth in Exhibit 1. Certain capitalized and other terms used in this Agreement
are defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to the Purchasers and each of the Purchasers agrees, severally
and not jointly, to purchase from the Company, at Closing provided for in
Section 3 hereof, Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The obligations of each Purchaser hereunder are several and not
joint obligations, and each Purchaser shall have no obligation hereunder and no
liability to any Person for the performance or non-performance by any other
Purchaser hereunder.

3. CLOSING.

The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Hunton & Williams LLP, 200 Park Avenue, 52nd Floor, New York,
NY, at 10:00 a.m., New York time, at a closing (the “Closing”) on December 15,
2014 or on such other Business Day thereafter as may be agreed upon by the
Company and the Purchasers. At the Closing, the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
each



--------------------------------------------------------------------------------

Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company as specified in Section 4.9
hereof. If, at the Closing, the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to the Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

4. CONDITIONS TO CLOSING.

The obligations of each Purchaser to purchase and pay for the Notes to be sold
to such Purchaser at the Closing is subject to the fulfillment to the
Purchaser’s satisfaction, prior to or on the date of the Closing, of the
following conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct on the date hereof and on the date of the Closing.

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on the date of the Closing and, after giving effect to the issue and
sale of the Notes (and the application of the proceeds thereof as contemplated
by Section 5.14 hereof), no Default or Event of Default shall have occurred and
be continuing.

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to the Purchasers an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.8 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to the organizational documents, the resolutions attached
thereto and other proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and the name, title and the signature
of each officer of the Company executing the Notes and this Agreement on behalf
of the Company.

4.4. Opinions of Counsel.

The Purchasers shall have received opinions in form and substance satisfactory
to the Purchasers, dated the date of the Closing (a) from the General Counsel of
the Company covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions

 

2



--------------------------------------------------------------------------------

contemplated hereby as the Purchasers may reasonably request and (b) from
Hunton & Williams LLP, special counsel to the Purchasers in connection with such
transactions, covering the matters set forth in Exhibit 4.4(b) and covering such
other matters incident to such transactions as the Purchasers may reasonably
request.

4.5. Purchase Permitted By Applicable Law, Etc.

On the date of the Closing, the purchase of Notes by the Purchasers shall (a) be
permitted by the laws and regulations of each jurisdiction to which the
Purchasers are subject, without recourse to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject the Purchasers to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by the Purchasers,
the Purchasers shall have received an Officer’s Certificate certifying as to
such matters of fact as the Purchasers may reasonably specify to enable the
Purchasers to determine whether such purchase is so permitted.

4.6. [Reserved.]

4.7. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

4.8. Changes in Corporate Structure.

The Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

4.9. Funding Instructions.

At least three Business Days prior to the date of the Closing, each of the
Purchasers shall have received written instructions signed by a Responsible
Officer on letterhead of the Company setting forth the wiring instructions
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.

4.10. Execution, Authentication and Delivery of Notes.

The Note or Notes to be purchased by each of the Purchasers shall have been duly
executed and delivered by the Company to each of the Purchasers.

 

3



--------------------------------------------------------------------------------

4.11. Approvals.

The Company shall have received all Governmental Approvals of, and shall have
completed all Governmental Registrations with, all Governmental Authorities, in
each case necessary for the execution, delivery or performance by the Company of
this Agreement and the Notes, including any consents and approvals referred to
in Section 5.7, and the Company shall have furnished to each of the Purchasers
and their special counsel true and correct copies of all such Governmental
Approvals and Governmental Registrations.

4.12. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to the Purchasers and their special
counsel, and the Purchasers and their special counsel shall have received all
such counterpart originals or certified or other copies of such documents as the
Purchasers or their special counsel may reasonably request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Purchasers, as of the date of
this Agreement that:

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the District of Columbia and the Commonwealth of
Virginia, and is duly qualified as a foreign corporation and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.

5.2. Authorization, Etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

5.3. Disclosure.

The Company, through its placement agent, Mitsubishi UFJ Securities (USA), Inc.
has delivered to each of the Purchasers a copy of a Selling Letter, dated
September 25, 2014 (the “Selling Letter”), relating to the transactions
contemplated hereby. This Agreement, the Selling Letter and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated herein, and the
financial statements listed in Schedule 5.5 (this Agreement, the Selling Letter
and such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to December 15, 2014 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since September 30, 2014, there has been no change in the financial
condition, operations, business or properties of the Company, except changes
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

5.4. Subsidiaries.

The Company does not have any Subsidiaries.

5.5. Financial Statements; Material Liabilities.

The Company has filed with the SEC and made available on its website copies of
the financial statements of the Company listed on Schedule 5.5. The financial
statements listed on Schedule 5.5 (including in each case the related schedules
and notes, except for the absence of footnotes applicable to quarterly financial
statements generally) fairly present in all material respects the financial
position of the Company as of the respective dates specified in Schedule 5.5 and
the results of its operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company does not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

5.6. Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by laws, or any other Material agreement
or instrument to which the Company is bound or by which the Company or any of
its properties may be bound or affected, (ii) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any arbitrator or Governmental Authority applicable to the
Company or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company.

 

5



--------------------------------------------------------------------------------

5.7. Governmental Authorizations, Etc.

No consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority is required for the issue and sale of the Notes
or the consummation by the Company of the other transactions contemplated by
this Agreement, except for filings with and the orders from the Public Service
Commission of the District of Columbia, the Public Service Commission of
Maryland and the State Corporation Commission of Virginia and such other
applicable filings and orders required by any other Governmental Authority
having jurisdiction over the Company authorizing the issuance and sale by the
Company of the Notes, all of which orders have been obtained and are in full
force and effect.

5.8. Litigation; Observance of Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
property of the Company before any arbitrator of any kind or in, before or by
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(b) The Company is not (i) in default under any order, judgment, decree or
ruling of any arbitrator or Governmental Authority or (ii) in violation of any
applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws or the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.9. Taxes.

The Company has filed all income tax returns that are required to have been
filed in any jurisdiction, and has paid all taxes shown to be due and payable on
such tax returns and all other taxes and assessments payable by it, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (i) the amount of
which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company has established
adequate reserves in accordance with GAAP. The Federal income tax liabilities of
the Company and its Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended September 30, 2010.

5.10. Title to Property; Leases.

The Company has good and sufficient title, rights of way, easements and/or
leasehold interests in or to its Material properties, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens, except for those defects in title and Liens
that,

 

6



--------------------------------------------------------------------------------

individually or in the aggregate, could not have a Material Adverse Effect. All
Material leases, rights of way and easements are valid and subsisting and are in
full force and effect in all material respects.

5.11. Licenses, Permits, Etc.

The Company owns or possesses all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that are Material, without known conflict with the
rights of others, except for those conflicts that, individually or in the
aggregate, could not have a Material Adverse Effect.

5.12. Compliance with ERISA.

(a) The Company is in compliance with the applicable provisions of ERISA.

(b) Except for employee plans listed on Schedule 5.12, (i) neither the Company
nor any ERISA Affiliate maintains, contributes to or is obligated to maintain or
contribute to, or has, at any time within the past six years, maintained,
contributed to or been obligated to maintain or contribute to, any employee
benefit plan which is subject to Title I or Title IV of ERISA or section 4975 of
the Code and (ii) neither the Company nor any ERISA Affiliate is, or has ever
been at any time within the past six years, a “party in interest” (as defined in
section 3(14) of ERISA) or a “disqualified person” (as defined in section 4975
of the Code) with respect to any such plan.

5.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 35 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will use the proceeds of the sale of the Notes for general corporate
purposes, such as the acquisition of property and working capital requirements.
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the assets of the Company, and
the Company does not have any present intention that margin stock will
constitute more than 5% of the value of such assets. As used in this Section,
the terms “margin stock” and “purpose of buying or carrying” shall have the
meanings assigned to them in said Regulation U.

 

7



--------------------------------------------------------------------------------

5.15. Existing Indebtedness.

(a) All outstanding Indebtedness of the Company as of September 30, 2014 which
was required to be included on the balance sheet of the Company as of that date
in accordance with GAAP was properly included on the balance sheet of the
Company as of that date in the Company’s Form 10-K for the fiscal year ended
September 30, 2014. Since September 30, 2014, there has been no Material
increase in the amount of Indebtedness of the Company, other than as described
on Schedule 5.15. The Company is not in default and no waiver of default is
currently in effect in the payment of any principal or interest on any
Indebtedness of the Company and no event or condition exists with respect to any
Indebtedness of the Company that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its Property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by the Indenture.

(c) Except pursuant to supplemental indentures listed on Schedule 5.15, the
Indenture has not been amended, supplemented or otherwise modified.

5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the USA Patriot Act, the Foreign Corrupt Practices
Act of 1977, as amended, the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto. The Company is in compliance in all material
respects with the USA Patriot Act.

(b) Neither the Company nor any Subsidiary (i) is a Sanctioned Person, (ii) has
more than 10% of its assets in Sanctioned Countries, or (iii) derives more than
10% of its operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries. No part of the proceeds from the
sale of the Notes hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

5.17. Status under Certain Statutes.

The Company is not subject to regulation under the Investment Company Act of
1940, as amended, the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

 

8



--------------------------------------------------------------------------------

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

Each Purchaser severally represents that it is an accredited investor and it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

9



--------------------------------------------------------------------------------

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar year, the QPAM
does not own a 10% or more interest in the Company and no person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

 

10



--------------------------------------------------------------------------------

(a) Quarterly Statements — as soon as available and in any event within 60 days
(or such shorter period as is 15 days greater than the period applicable to the
filing of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the
SEC regardless of whether the Company is subject to the filing requirements
thereof) after the end of each of the first three quarterly fiscal periods in
each fiscal year of the Company,

(i) a balance sheet of the Company and its consolidated Subsidiaries, if any, as
of the end of such quarter, and

(ii) statements of income and cash flows of the Company and its consolidated
Subsidiaries, if any, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP, and certified by a Senior Financial Officer as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on and their results of operations, subject to changes
resulting from normal year-end adjustments; provided that delivery within the
time period specified above of copies of the Company’s Form 10-Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a), and provided, further, that
the Company shall be deemed to have made such delivery of such Form 10-Q if it
shall have timely made such Form 10-Q available on “EDGAR” and on its home page
on the worldwide web (at the date of this Agreement located at:
http//www.wglholdings.com) and shall have given each holder prior notice of such
availability on EDGAR and on its home page in connection with each delivery
(such availability and notice thereof being referred to as “Electronic
Delivery”);

(b) Annual Statements — as soon as available and in any event within 105 days
(or such shorter period as is 15 days greater than the period applicable to the
filing of the Company’s Annual Report on Form 10-K (the “Form 10-K”) with the
SEC regardless of whether the Company is subject to the filing requirements
thereof) after the end of each fiscal year of the Company,

(i) a balance sheet and statement of capitalization of the Company as of the end
of such year, and

(ii) statements of income, changes in shareholder’s equity and cash flows of the
Company for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been

 

11



--------------------------------------------------------------------------------

made in accordance with generally accepted auditing standards, and that such
audit provides a reasonable basis for such opinion in the circumstances;
provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(b), and provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made Electronic
Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company to its principal lending banks as a whole (excluding information sent to
such banks in the ordinary course of administration of a bank facility, such as
information relating to pricing and borrowing availability) or to its public
securities holders generally, and (ii) each regular or periodic report, each
registration statement that shall have become effective (without exhibits except
as expressly requested by such holder), and each final prospectus and all
amendments thereto filed by the Company with the SEC; provided, however, the
Company shall be deemed to have made such delivery of such financial statement,
report, notice, proxy statement, registration statement, prospectus or amendment
thereto if it shall have made Electronic Delivery thereof;

(d) Notice of Default or Event of Default — promptly, and in any event within
10 Business Days, after a Responsible Officer becoming aware of the existence of
any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within 10 Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

12



--------------------------------------------------------------------------------

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; and

(f) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-K and Form 10-Q) or
relating to the ability of the Company to perform its obligations under this
Agreement and under the Notes as from time to time may be reasonably requested
by such holder of Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.5 hereof, during the quarterly or annual period
covered by the statements then being furnished (including the calculations of
the amount and percentage permissible and the calculation of the amount and
percentage then in existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries, if any, from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

7.3. Visitation.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company and its Subsidiaries, if any, to
discuss the business, finances and accounts of the Company with the Company’s
officers, all at such reasonable times as may be reasonably requested in
writing; provided, however, that such holder shall not have the right to visit
such principal executive office more than once in any calendar year; and

 

13



--------------------------------------------------------------------------------

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers (to the extent the Company is not otherwise
required to maintain confidentiality of such records, reports and papers), to
make copies and extracts therefrom, and to discuss their respective businesses,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss the businesses, finances and accounts of the Company and its
Subsidiaries, if any), all at such times and as often as may be reasonably
requested.

8. PAYMENT AND PREPAYMENT OF THE NOTES.

8.1. Maturity.

As provided therein, the entire unpaid principal balance of the Notes shall be
due and payable on the stated maturity date thereof.

8.2. Optional Prepayments with Make Whole Amount.

At any time prior to June 15, 2044, the Company may, at its option, upon notice
as provided below, prepay all or any part of the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, plus
the Make Whole Amount determined for the prepayment date with respect to such
principal amount. At any time on or after June 15, 2044, the Company may, at its
option, upon notice as provided below, prepay all or any part of the Notes, in
an amount not less than 5% of the aggregate principal amount of the Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus accrued and unpaid interest thereon to the prepayment date. The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3 hereof), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and, if prepaid prior to June 15, 2044, shall be accompanied by a
certificate of a Senior Financial Officer as to the estimated Make Whole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to any prepayment occurring before June 15, 2044, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make Whole Amount as of the
specified prepayment date.

 

14



--------------------------------------------------------------------------------

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2
hereof, the principal amount of the Notes to be prepaid shall be allocated among
all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

8.4. Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 51% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holders at least 10 Business Days from its receipt
of such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.

8.6. Make Whole Amount.

The term “Make Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make Whole Amount may in no event be less than
zero. For the purposes of determining the Make Whole Amount, the following terms
have the following meanings:

 

15



--------------------------------------------------------------------------------

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
fifty basis points plus the yield to maturity implied by (i) the yields reported
as of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such

 

16



--------------------------------------------------------------------------------

Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

9.1. Compliance with Law.

Without limiting Section 10.4, the Company will and will cause each of its
Material Subsidiaries to comply with all laws, ordinances or governmental rules
or regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that noncompliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will and will cause each of its Material Subsidiaries, if any, to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations of similar size engaged in the same or a similar
business and similarly situated.

9.3. Maintenance of Properties.

The Company will and will cause each of its Material Subsidiaries, if any, to
maintain and keep, or cause to be maintained and kept, their respective
properties in good working order and condition (other than ordinary wear and
tear), so that the business carried on in connection therewith may be properly
conducted at all times, provided that this Section shall not prevent the Company
or any Material Subsidiary, if any, from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Company has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

9.4. Payment of Taxes.

The Company will and will cause each of its Material Subsidiaries, if any, to
file all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such tax returns and all other taxes, assessments, governmental charges, or
levies payable by any of them, to the extent the same have become due and
payable and before they have become delinquent, provided that neither the
Company nor any Material Subsidiary need pay any such tax, assessment, charge or
levy if (i) the amount, applicability or validity thereof is contested by the
Company or such Material Subsidiary in good faith and in appropriate
proceedings, and the Company or a Material Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of the Company or such
Subsidiary or (ii) the nonpayment of all such taxes, assessments, charges and
levies in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

9.5. Corporate Existence, Etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Section 10.2, the Company
will at all times preserve and keep in full force and effect the corporate
existence of each of its Material Subsidiaries, if any (unless merged into the
Company or a Wholly Owned Subsidiary) and all rights and franchises of the
Company and its Material Subsidiaries unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.6. Books and Records.

The Company will, and will cause each of its Material Subsidiaries, if any, to
maintain proper books of record and account to the extent necessary to prepare
the consolidated financial statements of the Company in conformity with GAAP and
all applicable requirements of any Governmental Authority having legal or
regulatory jurisdiction over the Company or such Material Subsidiary, as the
case may be.

10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

10.1. Transactions with Affiliates.

The Company will not and will not permit any Material Subsidiary to enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Material Subsidiary), except in the ordinary
course of the Company’s or such Material Subsidiary’s business and upon fair and

 

18



--------------------------------------------------------------------------------

reasonable terms no less favorable to the Company or such Material Subsidiary
than could be obtainable in a comparable arm’s length transaction with a Person
other than an Affiliate; provided, however, that notwithstanding the foregoing,
the Company and any Material Subsidiary may take any action required by
Governmental Authority.

10.2. Merger, Consolidation, Etc.

The Company will not consolidate with or merge with any other Person or convey,
transfer or lease its properties or assets substantially as an entirety to any
Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease the Company’s
properties or assets substantially as an entirety, as the case may be, shall be
a Person organized and existing under the laws of the United States or any State
thereof (including the District of Columbia), and, if the Company is not such
surviving corporation, limited liability company or partnership, such surviving
corporation, limited liability company or partnership shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes; and

(b) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of the assets and properties of the
Company substantially as an entirety shall have the effect of releasing the
Company or any successor corporation, limited liability company or partnership
that shall theretofore have become such in the manner prescribed in this
Section 10.2 from its liability under this Agreement or the Notes.

10.3. Line of Business.

The Company will not and will not permit any Material Subsidiary to engage in
any business if, as a result, the general nature of the business in which the
Company and any such Material Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Company and such Material Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Selling Letter.

10.4. [Reserved.]

10.5. Limitation on Consolidated Total Debt.

The Company will not permit Consolidated Financial Indebtedness, at any time, to
exceed 65% of Consolidated Total Capitalization.

 

19



--------------------------------------------------------------------------------

10.6. Limitation on Issuance of Mortgage Bonds.

The Company will not issue any mortgage bonds under its Mortgage Indenture and
Deed of Trust, dated January 1, 1933, between the Company and The Bank of New
York Mellon, successor trustee (the “Mortgage”), without making effective
provision, and the Company covenants that in any such case effective provision
will be made, whereby the Notes shall be secured by the Mortgage equally and
ratably with all other obligations and indebtedness thereby secured.

Furthermore, the Company will not create or suffer to exist any first mortgage
lien on the Mortgaged Property (as defined in the Mortgage on the date hereof)
other than that of the Mortgage and other than any lien which would be a
Permissible Encumbrance (as defined in the Mortgage on the date hereof) or a
prior lien, without making effective provision, and the Company covenants that
in any such case effective provision will be made, whereby the Notes shall be
secured by such first mortgage lien equally and ratably with all other
obligations and indebtedness thereby secured. For purposes hereof, “prior lien”
shall mean a lien existing on property at the time of the acquisition of the
property by the Company from an unaffiliated third party, the acquisition price
having been reduced by the full amount of the debt or other obligation secured
by the lien.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.5 or 10.6 inclusive; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company in this Agreement or in any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made; or

 

20



--------------------------------------------------------------------------------

(f)  (i) the Company or any Significant Subsidiary is in default (as principal
or as guarantor or other surety) in the payment of any principal of or premium
or make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; or

(g) either the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency
or reorganization or other similar law, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or liquidator with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(h) a Governmental Authority of competent jurisdiction enters an order
appointing, without consent of the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $50,000,000 that is not covered by insurance, performance bonds and the like
are rendered against one or more of the Company and its Significant
Subsidiaries, if any, and which judgments are not, within 90 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 90 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $50,000,000, (iv) the Company or any ERISA

 

21



--------------------------------------------------------------------------------

Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

22



--------------------------------------------------------------------------------

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1 hereof, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and Make
Whole Amount, if any, on any Notes that are due and payable and are unpaid other
than by reason of such declaration, and all interest on such overdue principal
and Make Whole Amount, if any, and (to the extent permitted by applicable law)
any overdue interest in respect of the Notes, at the Default Rate, (b) neither
the Company nor any other Person shall have paid any amounts which have become
due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17 hereof, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15 hereof, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all reasonable costs and expenses of such holder
incurred in any enforcement or collection under this Section 12, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements.

 

23



--------------------------------------------------------------------------------

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company or its agent shall keep at its principal executive office a register
for the registration of Notes and the registration of transfers of Notes. The
name and address of each holder of one or more Notes, each transfer thereof and
the name and address of each transferee of one or more Notes shall be registered
in such register. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes. The Company may perform the foregoing duties
through a designated agent.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii) hereof), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee of a Note, by its acceptance of a Note registered
in its name (or the name of its nominee), shall be deemed to have represented
that it is an accredited investor and to have made the representation set forth
under Section 6 (other than the first sentence of Section 6.1).

13.3. Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii) hereof) of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

24



--------------------------------------------------------------------------------

(b) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2 hereof, payments of principal, Make Whole Amount, if
any, and interest becoming due and payable on the Notes shall be made at the
principal office of Wells Fargo Bank, National Association. The Company may at
any time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 hereof or in such Note to the
contrary, the Company will pay (or cause its agent to pay) all sums becoming due
on such Note for principal, Make Whole Amount, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that following payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1 hereof. Prior to any sale or other disposition of any
Note held by a Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of the
Purchasers’ special counsel and, if reasonably required by the Required Holders,
local or other counsel) incurred by the Purchasers and each other holder of a
Note in connection with such transactions and in

 

25



--------------------------------------------------------------------------------

connection with any amendments, waivers or consents under or in respect of this
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement or the Notes, or by reason of being a holder of any Note and
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder of the Notes).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of a Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between the Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term (as it is used therein), will be effective as
to a Purchaser unless consented to by such Purchaser in writing, and (b) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 8, 11(a), 11(b), 11(g), 11(h), 12 or 17.

 

26



--------------------------------------------------------------------------------

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes or any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

17.3. Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

27



--------------------------------------------------------------------------------

17.4. Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, at its address set forth at the beginning hereof to the
attention of Treasurer, or at such other address as the Company shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received,
or when a bona fide attempt to make such delivery has failed because of a
failure of the recipient to accept such delivery during normal business hours.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by the Purchasers at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the Purchasers, may be
reproduced by the Purchasers by any photographic, photostatic, electronic,
digital, or other similar process and the Purchasers may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

28



--------------------------------------------------------------------------------

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means the
information delivered to a Purchaser by or on behalf of the Company in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, trustees, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by its Notes), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which such Purchaser offers
to purchase any security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each
case, any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

 

29



--------------------------------------------------------------------------------

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the Purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6
hereof. Upon receipt of such notice, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 21), such word shall be deemed to
refer to such Affiliate in lieu of such original Purchaser. In the event that
such Affiliate is so substituted as a Purchaser hereunder and such Affiliate
thereafter transfers to such original Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, wherever
the word “Purchaser” is used in this Agreement (other than in this Section 21),
such word shall no longer be deemed to refer to such Affiliate, but shall refer
to such original Purchaser, and such original Purchaser shall have all the
rights of an original holder of the Notes under this Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

22.3. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with Section 10.5 hereof, any election by the Company to
measure an item of Indebtedness using fair value (as permitted by Statement of
Financial Accounting Standards No. 159 or any similar accounting standard) shall
be disregarded and such determination shall be made instead using the par value
of such Indebtedness.

 

30



--------------------------------------------------------------------------------

22.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5. Construction, Etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

22.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7. Governing Law.

This Agreement and the Notes shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

31



--------------------------------------------------------------------------------

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

* * * * *

 

32



--------------------------------------------------------------------------------

If the Purchasers are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between the
Purchasers and the Company.

 

Very truly yours,

 

WASHINGTON GAS LIGHT COMPANY

By

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

The foregoing is hereby accepted and agreed

to as of the date thereof.

 

NEW YORK LIFE INSURANCE AND ANNUITY

CORPORATION

 

By:   NYL Investors LLC, its Investment Manager

By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

The foregoing is hereby accepted and agreed

to as of the date thereof.

 

NEW YORK LIFE INSURANCE COMPANY By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

   Principal Amount of
Notes to Be Purchased  

New York Life Insurance Company

(Tax I.D. #13-5582869)

   $          28,800,000   

(1) All payments on account of the Notes by wire or intrabank transfer of
immediately available funds to:

 

JPMorgan Chase Bank

New York, New York 10019

ABA No. 021-000-021

Credit: New York Life Insurance Company

General Account No. 008-9-00687

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds.

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

Attention:         Investment Services

                           Private Group

                           2nd Floor

                           Fax #: 908-840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

  

(2)    All other communications:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010

 

Attention:         Private Capital Investors

                           2nd Floor

                           Fax #: 908-840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:          Office of General Counsel

                           Investment Section, Room 1016

                           Fax #: (212) 576-8340

  

(3)    Note(s) to be registered in the name of: New York Life Insurance Company

  

 

A-1



--------------------------------------------------------------------------------

Name and Address of Purchaser

   Principal Amount of
Notes to Be Purchased  

New York Life Insurance and Annuity Corporation

(Tax I.D. #13-3044743)

     $            21,200,000   

(1)    All payments on account of the Notes by wire or intrabank transfer of
immediately available funds to:

 

JPMorgan Chase Bank

New York, New York

ABA No. 021-000-021

Credit: New York Life Insurance and Annuity Corporation

General Account No. 323-8-47382

 

with sufficient information (including issuer, PPN number, interest rate,
maturity and whether payment is of principal, premium, or interest) to identify
the source and application of such funds,

 

All notices of payments, written confirmations of such wire transfers and any
audit confirmation:

 

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

Attention:         Investment Services

                           Private Group

                           2nd Floor

                           Fax #: 908-840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

  

(2)    All other communications:

 

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

 

Attention:         Private Capital Investors

                           2nd Floor

                           Fax #: 908-840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

and with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention:         Office of General Counsel

                           Investment Section, Room 1016

                           Fax #: (212) 576-8340

 

  

(3)    Note(s) to be registered in the name of: New York Life Insurance and
Annuity Corporation

  

 

A-2



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.

“applicable law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (a) constitutions, statutes, rules,
regulations and orders of Governmental Authorities, (b) Governmental Approvals
and Governmental Registrations and (c) orders, decisions, judgments and decrees.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in New York City are authorized to close.

“Capitalized Lease” means any lease of Property which would be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.

“Capitalized Lease Obligations” means the amount of the obligations under
Capitalized Leases which would be shown as a liability on a balance sheet
prepared in accordance with GAAP.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” means Washington Gas Light Company, a District of Columbia and
Virginia corporation or any successor that becomes such in the manner prescribed
in Section 10.2.

“Confidential Information” is defined in Section 20.

 

B-1



--------------------------------------------------------------------------------

“Consolidated Financial Indebtedness” means at any time the Financial
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis as of such time.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time.

“Consolidated Total Capitalization” means at any time the sum of Consolidated
Financial Indebtedness and Consolidated Net Worth, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, Contract, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Contract” means (i) any agreement, including an indenture, lease or license,
(ii) any deed or other instrument of conveyance, (iii) any certificate of
incorporation or charter and (iv) any by-law.

“Controlled Group” means all members of a controlled group of corporations and
all members of a group of trades or businesses (whether or not incorporated)
under common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by MUFG Union
Bank, N.A. in New York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

B-2



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financial Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money which, in accordance with GAAP, would be shown as short-term debt
on a consolidated balance sheet of such Person, including obligations under
notes, commercial paper, acceptances and other short-term instruments, and
(ii) obligations for borrowed money which, in accordance with GAAP, would be
shown as long-term debt (including current maturities) on a consolidated balance
sheet of such Person.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Approval” means any authorization, consent, approval, order,
license (or the like) or exemption (or the like) of any Governmental Authority.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any part of the
Company’s business or over any properties of the Company or any Subsidiary, or

(b) any court or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

“Governmental Registration” means any registration or filing (or the like) with,
or report or notice (or the like) to, any Governmental Authority.

 

B-3



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Material” means: any “hazardous substance”, as defined by CERCLA; any
petroleum product; or any pollutant or contaminant or hazardous, dangerous or
toxic chemical, material or substance within the meaning of any other
Environmental Law.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens on, or payable out of the proceeds or
production from, Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (viii) Contingent Obligations in
respect of any type of obligation described in any of the other clauses of this
definition, (ix) obligations in respect of Letters of Credit, (x) Operating
Lease Obligations, (xi) obligations in respect of Sale and Leaseback
Transactions and (xii) Off-Balance Sheet Liabilities.

 

B-4



--------------------------------------------------------------------------------

“Indenture” means the Indenture between Washington Gas Light Company and The
Bank of New York Mellon, as Trustee, dated September 1, 1991, as supplemented on
September 1, 1993.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means an institutional “accredited investor” (as
defined in subparagraph (1), (2), (3) or (7) of paragraph (a) of Rule 501 under
the Securities Act), that is also either (a) any Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, or (d) any Related Fund of any holder of any Note.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Make Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries,
if any, taken as a whole.

“Material Adverse Effect” means any effect, resulting from any event or
circumstance whatsoever, which will, or is reasonably likely to, have a material
adverse effect on the financial condition, operations, assets, business,
properties or prospects of the Company and its Subsidiaries, if any, taken as a
whole, on the ability of the Company to perform its obligations under this
Agreement, or on the validity or enforceability of this Agreement.

“Material Subsidiary” means at any time with respect to a Person, a Subsidiary,
if any, of such Person, the consolidated assets of which exceed at such time 15%
of the consolidated assets of such Person and its Subsidiaries, if any,
determined on a consolidated basis.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).

“NAIC Annual Statement” is defined in Section 6.2(a).

“Notes” is defined in Section 1.

 

B-5



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of, or
takes the place of, borrowing, but which does not constitute a liability on the
balance sheets of such Person.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Operating Lease” means any lease of Property (other than a Capitalized Lease)
which has an original term (including any required renewals and any renewals
effective at the option of the lessor) of one year or more.

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Company and
its Subsidiaries.

“PBGC” means the Pension Benefit Guaranty Corporation.

“pension plan” means a “pension plan,” as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA, and to which the Company or any
corporation, trade or business that is, along with the Company, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Property” means, unless otherwise specifically limited, real or personal
property of any kind, tangible or intangible, choate or inchoate.

 

B-6



--------------------------------------------------------------------------------

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List, or as otherwise
published from time to time, or (ii) (a) an agency of the government of a
Sanctioned Country, (b) an organization controlled by a Sanctioned Country, or
(c) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

B-7



--------------------------------------------------------------------------------

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Selling Letter” is defined in Section 5.3.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company.

“Source” is defined in Section 6.2.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having the ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the ownership interests having
the ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“USA Patriot Act” means United States Public Law 107 56 of the United States of
America, Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“Wholly Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly Owned
Subsidiaries at such time.

 

B-8



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

Audited financial statements for the Company for the fiscal years ended
September 30, 2010 through 2014, inclusive.



--------------------------------------------------------------------------------

SCHEDULE 5.12

EMPLOYEE PLANS

 

NAME OF PLAN

   PLAN NO.

Washington Gas Light Company Defined Benefit Pension Plan

   001

Washington Gas Light Company Management Savings Plan 401(k)

   003

Washington Gas Light Company Capital Appreciation Plan / Union Employees Savings
Plan 401(k)

   004

401(k) Plan – Master Trust

   005

401(k) Enhanced Contribution Plan

   N/A

Group Term Life Insurance Plan

   501

Retiree Medical Plan

   502

Group Medical Plan Active

   503

Smart Benefits (Metro)

   N/A

Travel Accident Plan

   505

Dental Care Plan

   513

Employee Assistance Program

   514

Health Care Reimbursement Account Plan

   515

Accidental Death & Dismemberment Insurance Plan

   516

Vision Care Plan - Management Employees

   517

Vision Care Plan - Union-Eligible Employees

   518

Long-Term Disability Plan - Management Employees

   519

Long-Term Disability Plan - Union-Eligible Employees

   522

VEBA Trust - Union

   523

VEBA Trust - Mgmt

   524

FLEXPLAN - Management Employees

   530

FLEXPLAN

   531

Dependent Care Reimbursement Plan

   N/A

Long Term Care

   N/A

Short Term Disability

   N/A

AFLAC

   N/A

Parking Allowance

   N/A

Supplemental Life Insurance

   N/A (employee paid)



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

(a) None, except for medium term notes and commercial paper issued by the
Company in the ordinary course of business. As of September 30, 2014, the
Company had no more than $89,000,000 of commercial paper and $691,000,000 of
medium term notes outstanding.



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF 4.24% NOTE DUE DECEMBER 15, 2044

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS. THE TRANSFER OF THIS NOTE IS
SUBJECT TO THE CONDITIONS AND RESTRICTIONS SPECIFIED IN THE NOTE PURCHASE
AGREEMENT DATED AS OF DECEMBER 15, 2014 BY AND AMONG WASHINGTON GAS LIGHT
COMPANY AND THE PURCHASER PARTY THERETO. EACH HOLDER HEREOF BY VIRTUE OF HOLDING
THIS NOTE, SHALL COMPLY WITH, AND BE DEEMED TO HAVE AGREED TO COMPLY WITH SUCH
CONDITIONS AND RESTRICTIONS.

WASHINGTON GAS LIGHT COMPANY

4.24% NOTE DUE DECEMBER 15, 2044

 

No. [            ]

$[            ]

  

[DATE]

PPN: 938837 B#7

FOR VALUE RECEIVED, the undersigned, Washington Gas Light Company (herein called
the “Company”), a District of Columbia and Virginia corporation, hereby promises
to pay to [            ], or registered assigns, the principal sum of
[            ] dollars on December 15, 2044 with interest (computed on the basis
of a 360 day year of twelve 30 day months) (a) on the unpaid balance hereof at
the rate of 4.24% per annum from the date hereof, payable semiannually, on the
15th day of June and December in each year, commencing with the June 15 or
December 15 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of any Make Whole Amount, if
applicable, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the Default Rate.

Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Note Purchase Agreement referenced below.

Payments of principal of, interest on and any applicable Make Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at Wells Fargo Bank, National Association or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of the Notes issued pursuant to the Note Purchase Agreement,
dated as of December 15, 2014 (as from time to time amended, the “Note Purchase
Agreement”), the Company and the Purchaser named therein and is entitled to the
benefits and subject to the terms thereof. Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make Whole Amount) and with the effect provided in the
Note Purchase Agreement.

The holders of Notes agree for themselves and their respective successors,
participants and assigns, including any subsequent holder of any Note, that any
claim against the Company which may arise under the Note Purchase Agreement or
this Note shall be made only against and shall be limited to the assets of the
Company, and that no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, on the Note Purchase Agreement or this
Note shall be obtained or enforced against any officer of the Company or its
assets for the purpose of obtaining satisfaction and payment of such Notes, the
obligations evidenced hereby, any other obligation or any claims arising
hereunder or under the Note Purchase Agreement, any right to proceed against any
officer of the Company individually or its respective representatives or assets
being hereby expressly waived, renounced and remitted by the holders of Notes
for themselves and their respective successors, participants and assigns.
Nothing in this paragraph, however, shall be construed so as to prevent any
holder of any Note from commencing any action, suit or proceeding with respect
to or causing legal papers to be served upon any officer of the Company for the
purpose of obtaining jurisdiction over the Company.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

WASHINGTON GAS LIGHT COMPANY By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT 4.4(A)

MATTERS TO BE COVERED IN

OPINION OF GENERAL COUNSEL OF THE COMPANY

1. Each of the Company and its Subsidiaries, if any, are duly incorporated,
validly existing and in good standing and the Company has requisite corporate
power and authority to issue and sell the Notes and to execute and deliver the
documents.

2. Each of the Company and its Subsidiaries, if any, are duly qualified and in
good standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents are
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other agreements.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents have been obtained, including orders from the Public Service
Commission of the District of Columbia, the Public Service Commission of
Maryland and the State Corporation Commission of Virginia.

6. No litigation questioning validity of documents.

7. The Notes do not require registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. The Company is not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

EXHIBIT 4.4(B)

MATTERS TO BE COVERED IN OPINION

OF SPECIAL COUNSEL TO THE PURCHASERS

1. The due authorization and execution of the Agreement by the Company.

2. The due authorization, execution, delivery of the Notes and such Notes are
legal, valid and binding obligations of the Company enforceable in accordance
with their terms.

3. No registration of the Notes under the Securities Act of 1933, as amended, is
required for the purchase of the Notes by the Purchasers in the manner
contemplated by the Note Purchase Agreement and the Selling Letter.